FILED
                            NOT FOR PUBLICATION                             JUN 19 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KAREN Y. KIRBY,                                  No. 13-15281

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00021-LKK-
                                                 JFM
  v.

EDMUND G. BROWN, Jr. and                         MEMORANDUM *
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION,

              Defendants - Appellees.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                             Submitted June 17, 2013 **

Before: HAWKINS, GOULD and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Karen Kirby appeals pro se the district court’s denial of her request

for preliminary injunctive relief. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1), and we affirm.

      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                           2                               13-15281